Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-21 are allowed because Huang et al. and ZHU et al. appear to be the closest prior art references.  However, theses references fail to teach the process steps in forming a second semiconductor pattern on and in contact with the first semiconductor pattern, the second semiconductor pattern extending in the first direction and having a second lattice constant that is sufficiently greater than the first lattice constant so that lattice stress is present at an interface between the first semiconductor pattern and the second semiconductor pattern; patterning the second semiconductor pattern to form a sidewall of the second semiconductor pattern extending in a second direction intersecting the first direction, wherein the second semiconductor pattern is disposed between an upper surface of the first semiconductor pattern and a bottom surface of the gate electrode in claim 1; performing an epitaxial growth process using the second semiconductor film as a seed to form a semiconductor pattern extending in the first direction; forming a second trench defining a sidewall of the semiconductor pattern extending in a second direction intersecting the first direction; and forming an element isolation film which fills the first trench and the second trench in claim 13; forming an element isolation film which surrounds the first sidewall and the second sidewall, on the substrate; and forming a gate electrode intersecting the second sidewall on the semiconductor pattern and the element isolation film; wherein a first angle formed between a lower surface of the semiconductor pattern .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893